Case 1:19-cr-00567-GLR Document 3 Filed 12/03/19 Page 1 of 1

LED

IN THE UNITED sratne oe marek CORRT
FOR THE DISTRICT OF MARVEAND
Al us fi IMG: aE

UNITED STATES OF AMERICA By _CRIMINA NALNO. 6LRY-O56 7

  

ois) o
esi iS

 

Ae rate

v. , “Conspiracy to Commit Mail Fraud, 18
U.S.C. § 1349; Mail Fraud, 18 U.S.C. §
DAVID JAMES GREEN, and 1341; Forfeiture, 18 U.S.C. § *

MCARNOLD CHARLEMAGNE, 981(a)(I)(C), 28 U.S.C. § 2461(c))

a

Defendants

*

eke

MOTION TO SEAL INDICTMENT AND ARREST WARRANTS
Now comes the United States of America, by its attorneys, Robert K. Hur, United
States Attorney for the District of Maryland, and Sean R. Delaney and Matthew J. Maddox,
Assistant United States Attorney’s for said District, and respectfully moves this Court to order that
this Indictment, Arrest Warrant, and related documents be SEALED in order to guard against
destruction of evidence. |
Respectfully submitted,

Robert K. Hur
United States Attorney

M7

Sean R. Delaney
Matthew J. Maddox
Assistant United States Attorney

ORDERED as prayed this 3 day of December, 2019.

 

United States Magistrate Judge
